IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38859

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 336
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 22, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JOSHUA LORAN BASSETT,                             )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order of the district court denying request for exemption from duty to register as
       sex offender, vacated.

       Wixom Law Office, Inc.; Rocky L. Wixom, Idaho Falls, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
GRATTON, Judge
       Joshua Loran Bassett appeals from the district court’s order denying his motion seeking
release from the requirement to register as a sex offender.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In 2000, the State charged Bassett with four counts of lewd conduct. Pursuant to a plea
agreement, the State dismissed two of the counts and Bassett pled guilty to the remaining
charges. Thereafter, the district court entered judgment against Bassett and imposed concurrent
sentences of eight years with three years determinate and retained jurisdiction. Following the
period of retained jurisdiction, the district court suspended Bassett’s sentences and placed him on
probation for five years.
       Bassett was required to register as a sex offender because of his convictions for lewd
conduct. In 2009, Bassett filed a motion with the district court to be discharged from the



                                                 1
requirement to register as a sex offender. The district court, in response to the motion, informed
Bassett that he could not petition to be removed from the registry until ten years had passed after
he served his sentence. In 2011, Bassett filed a motion to be released from the requirement to
register as a sex offender. The State opposed Bassett’s motion, arguing that Bassett was not
eligible for relief from the Sex Offender Registration and Notification and Community Right-to-
Know Act (SORA). Idaho Code §§ 18-8301-8331. The district court denied Bassett’s motion
because he pled guilty to an aggravated offense and therefore could not be exempted from
SORA. Bassett timely appeals.
                                                 II.
                                             ANALYSIS
       Bassett acknowledges the district court lacked subject matter jurisdiction to consider the
merits of his motion. Bassett urges this Court to vacate the district court’s order. The State
agrees that the district court lacked jurisdiction, but requests this Court simply dismiss the appeal
without vacating the district court’s order. Whether a court lacks jurisdiction is a question of
law, over which this Court exercises free review. State v. Jones, 140 Idaho 755, 757, 101 P.3d
699, 701 (2004).
       The facts of this case are similar to those in State v. Johnson, 152 Idaho 41, 266 P.3d
1146 (2011). In that case, an adult sex offender filed a petition in his previously dismissed
criminal case seeking an exemption from his duty to register as a sex offender. The petition was
denied. On appeal, our Supreme Court held that it had no jurisdiction to decide the appeal
because sex offenders seeking exemption from filing under SORA must file their petition as a
new civil action if their criminal case had been dismissed or fully adjudicated, and the time for
appeal had run. Here, Bassett filed two motions that requested he be released or discharged from
SORA’s registration requirement. Unfortunately, Bassett filed his motions as a matter arising in
his criminal case and after it was fully adjudicated. 1 Therefore, following the rationale of
Johnson, we note our lack of jurisdiction.




1
       See Idaho Appellate Rule 14(a) (providing that an appeal must be filed within forty-two
days of when the district court enters the appealable order). Jurisdiction of a criminal matter thus
expires forty-two days after the district court issues a final appealable order unless an appeal or
some statute or rule extends that jurisdiction.

                                                 2
       The only remaining issue for this Court to determine is whether we have the authority to
vacate the district court’s order for lack of subject matter jurisdiction or whether we are restricted
to dismissing the current appeal. Jurisdictional questions are fundamental issues that this Court
must address regardless of whether the parties themselves have raised them. State v. Hartwig,
150 Idaho 326, 328, 246 P.3d 979, 981 (2011). “This Court’s ability to sua sponte review
jurisdiction extends to an examination of the district court’s jurisdiction.” Id.
       In Johnson and Hartwig, the Idaho Supreme Court determined that the district courts in
both instances did not have subject matter jurisdiction to determine the respective defendants’
requirements under SORA. Both cases vacated the district courts’ orders because the ability to
review jurisdiction extended to an examination of the district courts’ jurisdiction. Johnson, 152
Idaho at 48, 266 P.3d at 1153; Hartwig, 150 Idaho at 330, 246 P.3d at 983. The Idaho Supreme
Court precedent requires that we vacate the district court’s order denying Bassett’s motion
seeking release from the requirement to register as a sex offender.
                                                 III.
                                          CONCLUSION
       Sexual offenders seeking discharge from SORA must petition the district court in a
separate civil action. Because Bassett filed his motion in the fully adjudicated criminal case, the
district court lacked jurisdiction. The district court’s decision is therefore vacated.
       Chief Judge GUTIERREZ and Judge MELANSON CONCUR.




                                                  3